DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, II [US 2018/0328833] in view of Kober et al. [US 2008/0105029] and further in view of Moriizumi et al. [US 5,177,994; Moriizumi].

Per claim 1.  Miller discloses an odor sensing apparatus (200) comprising: 
a first odor sensor (205) provided with a sensitive membrane (208); 
a second odor sensor (207) provided with an identical sensitive membrane (210) to the sensitive membrane of the first odor sensor [Fig. 2, para. 32]; and 
a control device (280), 

a calculation processing unit (maybe included in the controller) configured to calculate a difference between the first sensor data and the second sensor data, as cited “the use of the two sensors having the same material, where one sensor is partially shielded by the diffusion barrier 213, may enable the sensor device 200, or another device remotely located from the sensor device 200, to differentiate between a steady state concentration (e.g., a background concentration) of a particular compound from a spike in a concentration of the particular compound” [para. 32 and 30], that the information of sensitive membrane of one of the odor sensors is in a steady state (e.g. background concentration of a particular air compound) is being sensed, whether the sensitive membrane of the other odor sensor is in a steady state, based on the difference between the sensors [as cited at para. 32], however, Miller does not explicitly mention a determination unit configured to determine the steady state. Kober teaches a device for detecting volatile analytes in air samples comprising, an evaluate unit 23 configured to analyze the air samples [Figs. 1-2 and para. 10, 15 and 23], the evaluate unit considered a determination unit configured to analyze air samples and displays at display 24.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the determination unit for determining the steady state of the concentration compound air as taught by Kober to the device of Miller, for the advantage of convenience and quick result, because the sample air measuring result is determined by sensor apparatus and provided the quick result to user. 

Moriizumi teaches an odor sensing system, including an odor detection unit (e.g. Figs. 1 and 5) wherein the pattern samples are determined and analyzed via a neural network algorithm to recognize odors [col. 5, lines 20-38 and 60-68 to col. 6, lines 1-46] with that, each odor reference signal pattern memorized in the memory for selecting to analyze by neural network algorithm.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the detection unit to analyze odor sample by machine learning as taught by Moriizumi to the combination above, for the advantage of better accuracy, because the machine learning algorithm provides a near human sense recognition. 

Per claim 3.   Miller and the combination made obvious above, except for not explicitly mentions the first odor sensor and the second odor sensor are configured to output the first sensor data and second sensor data in reaction to a plurality of types of odors. Kober further teaches “the method according to the invention can be used for analyzing constituents of foodstuffs, for example as determined by the state of their storage, by their origin, or as determined by their production, for example in the analysis of certain types of cheese and fruit varieties, in particular in the determination of apple aromas, where for example characteristic aldehydes or alcohols may be used as volatile analytes.” [para. 0027].  It would have been obvious to one having 

Per claim 4.    Miller and the combination made obvious above, Miller further teaches the a first chamber 205 which the first odor sensor 211 is disposed; a second chamber 207 in which the second odor sensor 212 is disposed [see Fig. 2], Miller does not explicitly discloses a sample gas supply unit configured to supply a sample gas containing odor molecules to the first chamber and the second chamber, a purge gas supply unit configured to supply a purge gas for eliminating the odor molecules from the sensitive membrane to the first chamber and the second chamber. 
Kober teaches a sample gas supply (e.g. sample container 13) supply sample gas into sensor chamber 19 [see Figs. 1-2, para. 53] and further teaches a purge gas supply 22, configured to pump purge gas into the chamber 19 [para. 0017-0019].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the sample gas supply and purge gas supply as taught by Kober to the device of Miller, for the advantage of enhancing the sensitivity of odor and quick detection, because each air sample analyzed is being eliminated from chamber to be ready for next detection cycle.  

Per claim 5.  The method step limitations are similar to those in apparatus of claim 1 above that the rejection would be in the same manner. 



Per claim 8.  The method step limitations are similar to those in apparatus of claim 4 above that the rejection would be in the same manner. 

Per claim 9.  A non-transitory computer-readable recording medium limitations are similar to those in apparatus of claim 1 above that the rejection would be in the same manner. 

Per claim 11.  A non-transitory computer-readable recording medium limitations are similar to those in apparatus of claim 3 above that the rejection would be in the same manner. 

Per claim 12.  A non-transitory computer-readable recording medium limitations are similar to those in apparatus of claim 4 above that the rejection would be in the same manner. 

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 5 and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SON M TANG/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685